DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 21-37 directed to Species non-elected without traverse.  Accordingly, claims 19 and 21-37 have been cancelled.
Allowable Subject Matter
Claims 18, 20 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 18, the prior art of record fails to teach, disclose or render obvious that “the interface member is a separate stand-alone structure that is not part of, or connected to, either the distal or proximal housing parts until the distal and proximal housing parts are connected to each other…the distal housing part of the first delivery assembly is a separate stand-alone structure that is not part of, or connected to, the distal housing part of the second delivery assembly” in addition to other limitations, as indicated on page 8 of the remarks filed 5/21/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pp. 9-10 of the remarks, filed 1/26/2021, with respect to the Drawings and 112, 2nd paragraph rejections of claim 18 have been fully considered and are persuasive.  The Drawings Objection and 112, 2nd paragraph rejection of claim 18 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783